Citation Nr: 1728895	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1970 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in which the RO denied the claim for service connection for a bilateral knee condition.

The Veteran testified at a hearing before the undersigned in a November 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In instant case the record documents the Veteran's reports of symptoms in both knees and medical evidence of a torn meniscus, and arthritis in the right knee.  The Veteran has provided testimony that he injured his knee in a jeep accident in service in Vietnam and that his duties entailed ongoing knee strains.  He has testified that he experienced at least intermittent knee symptoms at times after service; but these became more severe over time until he sought treatment.  He also reported discussing his knee problems with primary care providers prior to coming to VA in approximately 2005.  At this point it is unclear whether the Veteran experienced continuity of symptomatology following the in-service injuries and there is no opinion as to whether the current knee disabilities are related to service.  Accordingly, a VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain any records of treatment for his knee disability prior to 2005; and identify any other records of knee treatment that are not of record.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, efforts must continue until they are obtained unless it is reasonably certain they do not exist or further efforts would be futile.  

If any records cannot be obtained the Veteran must be notified of the efforts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After obtaining available records, schedule the Veteran for a VA examination to determine whether any current knee disability was the result of an injury in service.  The examiner must review the claims. 

(A) The examiner should identify any knee disability present at any time since 2010.  These disabilities are considered "current."

(B) For each current disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began in service or is the result of an injury in military service. 

The examiner should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between a current bilateral knee disability and an injury in service.  The examiner should report any medical reasons for rejecting the Veteran's reports.  The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.

The examiner must provide reasons for any opinions.


3.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

